UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant To Section 13 or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended June 30, 2012 o Transition Report Under Section 13 or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to Commission File Number:000-52883 CREATIVE LEARNING CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-4456503 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 Market St, Suite 113 St. Augustine, FL 32095 (Address of principal executive offices, including Zip Code) (904)-825-0873 (Issuer’s telephone number, including area code) (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company
